

Exhibit 10.4


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.


EXCLUSIVE LICENSE AGREEMENT
BAYLOR COLLEGE OF MEDICINE
BELLICUM PHARMACEUTICALS, INC.
RE:    BLG 06-028, “Inducible Toll-like Receptors and Composite Costimulatory
Receptors for Unified, Broadly Applicable Immunotherapy”, developed by David M.
Spencer, Kevin M. Slawin, Natalia Lapteva, and Priyadharshini Narayanan.
Disclosed to BCM on [...***...].
This Exclusive License Agreement (hereinafter called “Agreement”), to be
effective as of the 27th day of June, 2010 (hereinafter called “Agreement
Date”), is by and between Baylor College of Medicine (hereinafter called
“BAYLOR”), a Texas nonprofit corporation having its principal place of business
at One Baylor Plaza, Houston, Texas 77030, and Bellicum Pharmaceuticals, Inc., a
corporation organized under the laws of Delaware and having a principal place of
business at 6400 Fannin Street, Suite 2300 Houston, TX 77030, and its Affiliates
(hereinafter, collectively referred to as “BELLICUM”).
WITNESSETH:
WHEREAS, BAYLOR, by virtue of its relationship with its faculty, staff and
students and conveyances with the Developers (as defined below) and under and
pursuant to the terms and provisions of its Policy on Inventions and Patents, is
the owner of certain right, title and interest in and to the Subject Technology
and Patent Rights (as defined below); and
WHEREAS, BAYLOR granted certain rights in the Subject Technology and Patent
Rights to [...***...] under the terms of the Material Transfer Agreement between
Baylor College of Medicine and [...***...], dated [...***...]; and
WHEREAS, BAYLOR is willing to grant a worldwide, exclusive license to all of the
right, title and interest owned by BAYLOR as of the Agreement Date in the
Subject Technology and Patent Rights to BELLICUM on the terms set forth herein;
and
WHEREAS, BELLICUM desires to obtain said exclusive license under the Subject
Technology and Patent Rights; and
NOW, THEREFORE, for and in consideration of the foregoing and rights and
obligations hereafter, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
expressly agree as follows:


- 1 -



--------------------------------------------------------------------------------



1.DEFINITIONS AS USED HEREIN
1.1    “Affiliates” shall mean any corporation, partnership, joint venture or
other entity of which the common stock or other equity ownership thereof is 50%
or more owned by BELLICUM.
1.2    “Confidential Information” shall mean any proprietary and secret ideas,
proprietary technical information, know-how and proprietary commercial
information or other similar proprietary information.
1.3    “Developers” shall mean David M. Spencer, Kevin M. Slawin, Natalia
Lapteva, and Priyadharshini Narayanan, employees of BAYLOR at the time the
invention was disclosed.
1.4    “Field” shall mean all fields of use.
1.5    “Legal Costs” shall mean all legal fees and expenses, filing or
maintenance fees, assessments and all other costs and expenses related to
prosecuting, obtaining and maintaining patent protection on the Patent Rights in
the United States and foreign countries.
1.6    “Licensed Product(s)” will mean (i) any product that the manufacture, use
or sale of which would constitute, but for the license granted to BELLICUM, or
sublicense granted to a sublicensee, under this Agreement, an infringement of
any Valid Claim of the Patent Rights; and/or (ii) any method the practice of
which would constitute, but for the license granted to BELLICUM, or sublicense
granted to a sublicensee, under this Agreement, an infringement of any Valid
Claim of the Patent Rights.
1.7    “Net Sales” shall mean the gross sales price invoiced to or received
(whichever occurs first) from customers, who are not Affiliates, of Licensed
Product by BELLICUM or sublicensees, less:
(i)    [...***...];
(ii)    [...***...];
(iii)    [...***...];
(iv)    [...***...]; and
(v)    [...***...];


- 2 -




--------------------------------------------------------------------------------



The term “Net Sales” in the case of non-cash sales, shall mean the fair market
value of all equivalent or other consideration received by BELLICUM or
sublicensees for the sale, lease or transfer of Licensed Product.
1.8    “Party” shall mean either BELLICUM or BAYLOR, and the “Parties” shall
mean BELLICUM and BAYLOR.
1.9    “Patent Rights” shall mean all right, title and interest owned by BAYLOR
as of the Agreement Date in patent applications filed before, on or after the
Agreement Date, that pertain to the Subject Technology, including:
(a) PCT Patent Application No. PCT/US2007/081963, “Methods and Compositions for
Generating an Immune Response by Inducing CD40 and Pattern Recognition Receptors
and Adaptors Thereof”,” naming David M. Spencer and Natalia Lapteva as
inventors, and filed 10/19/2007, which claims priority to U.S. Provisional
Patent Application No. 60/862,211, filed 10/19/2006; U.S. Provisional Patent
Application No. 60/895,088, filed 03/15/2007; United States Patent Application
No. 12/445,939, International filing date 10/19/2007; Australian Patent
Application No. 2007310946, International filing date 10/19/2007; Canadian
Patent Application No. 2,666,667, International filing date 10/19/2007; European
Patent Convention Application No. 07844466.8, International filing date
10/19/2007; and Hong Kong Patent Application No. 10100140.7, International
filing date 10/19/2008;
(b) United States Patent Application No. 12/563,991, “Methods and Compositions
for Generating an Immune Response by Inducing CD40 and Pattern Recognition
Receptor Adapters,” naming David Spencer and Priyadharshini Narayanan as
inventors, and filed 9/21/09. Claims priority to U.S. Provisional Patent
Application No. 61/099,163, filed 9/22/08, U.S. Provisional Patent Application
No. 61/153,562, filed 2/18/09, and U.S. Provisional Patent Application No.
61/181,572, filed 5/27/09;
(c) PCT Patent Application No. PCT/US2009/057738, “Methods and Compositions for
Generating an Immune Response by Inducing CD40 and Pattern Recognition Receptor
Adapters,” naming David Spencer and Priyadharshini Narayan as inventors, and
filed 9/21/09, which claims priority to U.S. Provisional Patent Application No.
61/099,163, filed 9/22/08, U.S. Provisional Patent Application No. 61/153,562,
filed 2/18/09, and U.S. Provisional Patent Application No. 61/181,572, filed
5/27/09;
(d) United States Provisional Application No. 61/325,127, entitled “Method for
Treating Solid Tumors,” naming Kevin Slawin, David Spencer and Natalia Lapteva
as inventors, and filed April 16, 2010, subject to limitations described in
Section 1.9(f); and
(e) (e) (i) all United States counterparts and foreign counterparts of patent
applications listed in the foregoing clauses (a) to (d); (ii) all other patents
and patent applications in any country that claim, cover or describe the Subject
Technology and/or subject matter disclosed in patent applications of (a) to (d)
and (e)(i) and are owned or controlled by BAYLOR; (iii) all pending patent
applications anywhere in the world that claim common priority with any patent or
patent application of the foregoing clauses (a) to (d), (e)(i) and


- 3 -


--------------------------------------------------------------------------------



(e) (ii); (iv) all patents that have issued or in the future issue from any of
the patent applications described in the foregoing clauses (a) to (d) and
(e)(i)-(iii), including without limitation, utility models, design patents and
certificates of invention; and (v) all divisionals, continuations,
continuations-in-part, reissues, reexaminations, renewals, extensions or
additions to the patents and patent application listed and described in the
foregoing clauses (a) to (d) and (e)(i)-(iv). As used herein, the phrase
“pending patent applications” shall be construed to include provisional
applications.
(f) Patent Rights provided in Section 1.9(d), and Sections 1.9(e)(i)-(v) as they
pertain to Section 1.9(d), extend only to products containing a MyD88 nucleotide
sequence or MyD88 amino acid sequence, compositions that include such products,
and methods for making and using such compositions and products.
1.10    “Subject Technology” shall mean and include all right, title and
interest owned by BAYLOR as of the Agreement Date in any technology, biological
materials, methods, documents, materials, tests, know-how and all confidential
information existing as of the Agreement Date pertaining to the following
technology disclosures:
BLG 06-028, “Inducible Toll-like Receptors and Composite Costimulatory Receptors
for Unified, Broadly Applicable Immunotherapy”, developed by David M. Spencer,
Kevin M. Slawin, Natalia Lapteva, and Priyadharshini Narayanan. Disclosed to BCM
on [...***...].
1.11    “Sublicensing Revenue” shall mean all cash and non-cash items not
earmarked for a specific purpose, paid to BELLICUM which constitute advance
considerations for sublicensing rights to Licensed Product(s) granted by
BELLICUM, but exclude any amounts (i) [...***...], or (ii) [...***...], (iii)
[...***...], (iv) [...***...], and (v) [...***...].
1.12    “Valid Claim” means a claim of an issued and unexpired patent within the
Patent Rights that has not been held revoked, unenforceable, unpatentable or
invalid by a final decision of a court of competent jurisdiction or by a final
decision of a patent office and that has not been admitted to be invalid or
unenforceable through reissue, reexamination, disclaimer or otherwise.
2.    GRANT OF LICENSE
2.1    Grant. Subject to the reservations of rights set forth in Paragraph 2.2,
BAYLOR hereby grants to BELLICUM, and BELLICUM hereby accepts, an exclusive,
worldwide, sublicensable, fee-bearing and royalty-bearing license under the
Patent Rights and Subject Technology, to make, have made, use, import, export,
distribute, research, develop, obtain regulatory approval, manufacture, have
manufactured, offer for sale and sell Licensed Products.


- 4 -



--------------------------------------------------------------------------------



2.2    Restrictions. The grant in Paragraph 2.1 shall be further subject to,
restricted by and non-exclusive with respect to;
(i)    the making or use of the Subject Technology and Patent Rights by BAYLOR
for non-commercial research, patient care, teaching and other educationally
related purposes;
(ii)    any non-exclusive license of the Subject Technology and/or Patent Rights
that BAYLOR grants to other academic or research institutions for non-commercial
research purposes; and
(iii)        any non-exclusive license of the Subject Technology and/or Patent
Rights that BAYLOR is required by law or regulation to grant to the United
States of America or to a foreign state pursuant to an existing or future treaty
with the United States of America; and
(iv)        the non-exclusive, worldwide, paid-up license granted to [...***...]
under the terms of the Material Transfer Agreement between Baylor College of
Medicine and [...***...], dated [...***...].


2.3    Government Reservation. Rights under this Agreement are subject to rights
required to be granted to the Government of the United States of America
pursuant to 35 USC Section 200-212, including a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on behalf of
the United States the subject inventions throughout the world.
3.    DILIGENCE
BELLICUM shall:
(i)    Supply to BAYLOR an Annual Report within [...***...] of January 1st of
each year during the Term of the Agreement documenting Bellicum’s progress and
activities related to research and development, securing regulatory approvals,
manufacturing, sublicensing, marketing and sales of Licensed Product;
(ii)    File an investigational new drug (IND) application on a Licensed Product
within [...***...] of the Agreement Date;
(iii)    Initiate a Phase III Clinical Trial on a Licensed Product within
[...***...] of the Agreement Date;


- 5 -



--------------------------------------------------------------------------------



BAYLOR may [...***...] if BELLICUM does not perform (i), (ii) or (iii) in this
section, subject to the Term and Termination section (Section 10) herein.
4.    PAYMENTS
4.1    License Execution Fee. As partial consideration for the rights conveyed
by BAYLOR under this Agreement, BELLICUM shall pay BAYLOR a license fee of
thirty thousand dollars ($30,000). Such payment shall be delivered to BAYLOR in
installments according to the following schedule:
(i)    [...***...] dollars ($[...***...]) upon execution of this Agreement;
(ii)    [...***...] dollars ($[...***...]) due [...***...] from the Agreement
Date; and
(iii)    [...***...] dollars ($[...***...]) due on [...***...].
4.2    Annual Maintenance Fee. BELLICUM shall pay to BAYLOR an annual
maintenance fee of [...***...] dollars ($[...***...]) due upon each anniversary
of the Agreement Date, beginning on the second anniversary of the Agreement Date
and continuing until introduction of a Licensed Product.
4.3    Royalty on Net Sales. BELLICUM will pay to BAYLOR a royalty of
[...***...] percent ([...***...]%) of Net Sales of Licensed Product.
Collectively the royalty payments that are the subject of this Paragraph 4.3 are
termed “Royalties” for purposes of this Agreement and shall be payable as
provided in Section 5.
4.4    Minimum Royalties. Beginning with the calendar year following the first
commercial sale of a Licensed Product, BELLICUM shall pay to BAYLOR an amount
such that the amount payable shall be the greater of: (i) the actual royalties
on Net Sales of Licensed Products during the calendar year, or (ii) the
following minimum royalties:
(a)    [...***...] dollars the first calendar year following the first
commercial sale of a Licensed Product;
(b)    [...***...] dollars the second calendar year following the first
commercial sale of a Licensed Product;
(c)    [...***...] dollars the third calendar year following the first
commercial sale of a Licensed Product and thereafter.


- 6 -



--------------------------------------------------------------------------------



4.5    Milestones. BELLICUM shall also pay BAYLOR the following milestone
payments set forth below:
For the first (1st) clinical indication:
Phase I Clinical Trial Initiation    [...***...] ($[...***...])
Phase II Clinical Trial Initiation    [...***...] dollars ($[...***...])
For the first two (2) clinical indications:
Phase III Clinical Trial Initiation    [...***...] dollars ($[...***...])
First Regulatory Agency-Approved
Commercial Sale    [...***...] dollars ($[...***...]).
BELLICUM shall notify BAYLOR in writing within [...***...] days upon the
achievement of each milestone, such notice to be accompanied by payment of the
appropriate milestone payment. Milestones are to be paid regardless of whether
BELLICUM or BELLICUM’s sublicensee attains such milestone.
4.6    Sublicense Revenue Sharing. In the event BELLICUM sublicenses the Subject
Technology and Patent Rights under this Agreement, BELLICUM agrees to pay to
BAYLOR:
(i)    [...***...] percent ([...***...]%) of Sublicense Revenue if the
sublicense agreement is executed on or before the [...***...].
(ii)    [...***...] percent ([...***...]%) of Sublicense Revenue shall be
payable to Baylor if the sublicense agreement is executed after the [...***...].


4.7    Legal Costs. BELLICUM will be responsible for payment of all Legal Costs,
which BELLICUM will pay directly to each legal service provider on invoices for
such legal costs received by BELLICUM.
4.8    Failure to Make Payment. Should BELLICUM fail to make any payment
whatsoever due and payable to BAYLOR hereunder, BAYLOR may, at its sole option,
terminate this Agreement as provided in Section 10.
5.    REPORTING
5.1    Notification of Sale of Licensed Products. BELLICUM shall notify BAYLOR
the date on which BELLICUM and/or its sublicensee(s) make a first sale of
Licensed Products in each country in which it occurs within [...***...] days of
occurrence.
5.2    Royalty Reports. BELLICUM shall submit to BAYLOR within [...***...] after
March 31, June 30, September 30 and December 31, a written report on a form
provided by BAYLOR (a current version of which is attached as Appendix A)
setting forth for such calendar quarter at least the following information:


- 7 -



--------------------------------------------------------------------------------



(i)    the number of Licensed Products sold by BELLICUM and sublicensees in each
country;
(ii)    total billings for such Licensed Products;
(iii)    the gross amount of monies or cash equivalent or other consideration
which is received for sales, leases, licenses or other modes of transfer of
Licensed Products by BELLICUM;
(iv)    the identity of that consideration which is received instead of money
for sales, leases, licenses or other modes of transfer of Licensed Products by
BELLICUM;
(v)    allowed deductions from the gross amount as per Definition 1.7, under
which BELLICUM shall determine the amount of Net Sales thereof;
(vi)    the amount of Royalties due thereon, or, if no Royalties are due to
BAYLOR for any reporting period, the statement that no Royalties are due;
(vii)    the amount of Sublicensing Revenue received by BELLICUM; and
(viii)    the amount of other payments due BAYLOR, including but not limited to,
milestone payments, minimum royalty payments and maintenance fee payments.
The royalty report shall be certified as correct by an officer of BELLICUM.
After termination or expiration of this Agreement, BELLICUM will continue to
submit royalty reports and payments to BAYLOR until all Licensed Products made,
used, marketed, leased or imported under the Agreement have been sold.
5.3    Payment to Accompany Royalty Report. BELLICUM shall pay to BAYLOR with
each such royalty report the amount of Royalties and other payments due with
respect to such calendar quarter. If multiple technologies are covered by the
license granted hereunder, BELLICUM shall specify which Subject Technology and
Patent Rights are utilized for each Licensed Product included in the royalty
report by citing the applicable BLG number listed on the front page of the
Agreement.
5.4    Payment Terms. All payments due hereunder are payable by check or wire
transfer in United States dollars and shall be deemed received when the complete
payment is credited to BAYLOR’s bank account. Until all funds are received by
BAYLOR, the payment by BELLICUM is not considered to be complete. For sales of
Licensed Products in currencies other than the United States, BELLICUM shall use
exchange rates published in [...***...] on the last business day of the calendar
quarter that such payment is due. No transfer, exchange, collection or other
charges, including any wire transfer fees, shall be deducted from such payments.
5.5    Late Payments. Late payments shall be subject to a charge of [...***...]
percent ([...***...]%) per [...***...], the interest being compounded annually,
or [...***...]


- 8 -



--------------------------------------------------------------------------------



dollars ($[...***...]), whichever is greater. BELLICUM shall calculate the
correct late payment charge, and shall add it to each such late payment. Said
late payment charge and the payment and acceptance thereof shall not negate or
waive the right of BAYLOR to seek any other remedy, legal or equitable, to which
it may be entitled because of the delinquency of any payment. [...***...].
5.6    Payment Address: If payments are sent by check, they shall be sent to the
address listed in Paragraph 14.1. If payments are sent by wire transfer, they
shall be sent using the wiring instructions sent by BAYLOR.
5.7    Notification of Merger or Acquisition. In the event of acquisition,
merger, change of corporate name, or change of make-up, organization, or
identity, BELLICUM shall notify BAYLOR in writing within [...***...] days of
such event.
5.8    Small Entity Status Notification. If BELLICUM or sublicensee does not
qualify as a “small entity” as provided by the United States Patent and
Trademark Office, BELLICUM will notify BAYLOR within [...***...] days of
BELLICUM becoming aware of such entity status change.
6.    RECORDS AND INSPECTION
6.1    Obligation to Maintain Accounting Records. BELLICUM shall maintain, and
shall cause its sublicensees to maintain, complete and accurate records relating
to the rights and obligations under this Agreement and any amounts payable to
BAYLOR in relation to this Agreement, which records shall contain sufficient
information to permit BAYLOR to confirm the accuracy of any reports delivered to
BAYLOR and compliance in other respects with this Agreement. The relevant party
shall retain such records for at least five (5) years following the end of the
calendar year to which they pertain.
6.2    BAYLOR Right to Conduct Audit. During the Term of this Agreement as
defined below and for a period of [...***...] thereafter, an independent
certified public accountant, selected by BAYLOR and reasonably acceptable to
BELLICUM (said acceptance shall not be unreasonably withheld, delayed, or
denied), shall have the right to inspect the books and records of BELLICUM in
conjunction with the performance of BELLICUM’s obligations under the terms and
conditions of this Agreement. BAYLOR will ensure that the accountant will
conduct the inspection in accordance with duties or confidentiality and non-use
no less stringent than such provisions of this Agreement. Such inspection will
pertain only to BELLICUM’s Sublicensing Revenue, Net Sales and calculation of
Royalties within the [...***...] period immediately preceding the start of the
inspection, and BAYLOR’s accountant shall be granted access to records or
documents required to determine the accuracy of any Sublicensing Revenue
payment, Net Sales calculation or Royalty payment. BELLICUM agrees to provide
the accountant reasonable access to the records and documents, and shall
cooperate reasonably with the accountant in support of its inspection and audit
activities during BELLICUM’s


- 9 -



--------------------------------------------------------------------------------



normal business hours. The accountant will issue a report specifying the
findings of its inspection and audit, and BAYLOR will immediately issue a copy
of the report to BELLICUM. If either Party disagrees with results of such
report, BELLICUM and BAYLOR will use their good faith best efforts to resolve
the disagreement.
6.3    Resolution of a Payment Deficiency. If a payment deficiency is
determined, BELLICUM and its sublicensee(s), as applicable, shall pay the
outstanding amounts within [...***...] days of receiving written notice thereof,
plus interest on such outstanding amounts as described in Section 5.
6.4    Responsibility for Audit Expenses. BAYLOR will pay for any audit done
under Paragraph 6.2. However, in the event that the audit reveals an
underpayment of Royalties or fees by more than [...***...] percent
([...***...]%) for the period being audited, the cost of the audit shall be paid
by BELLICUM. If the underpayment is less than [...***...] percent ([...***...]%)
but more than [...***...] percent ([...***...]%) for the period being audited,
BELLICUM and BAYLOR shall [...***...]
7.    SUBLICENSES
All sublicenses granted by BELLICUM of its rights hereunder shall have terms and
conditions no less restrictive than those in this Agreement. BELLICUM shall be
responsible for its sublicensees and shall not grant any rights which are
inconsistent with the rights granted to and obligations of BELLICUM hereunder.
Should BELLICUM become aware of an act or omission of a sublicensee that would
be a material breach of this Agreement, BELLICUM shall use reasonable business
efforts to cause the sublicensee to cure the breach. No such sublicense
agreement shall contain a provision that illegally extends the term of Patent
Rights under this Agreement. BELLICUM shall give BAYLOR prompt notification of
the identity and address of each sublicensee with whom it concludes a sublicense
agreement and shall supply BAYLOR with a copy of each such sublicense agreement.
8.    PATENTS AND INFRINGEMENT
8.1    Patent Prosecution Responsibility. From the Agreement Date and for the
term of this Agreement, BELLICUM shall have primary responsibility, at its sole
cost, to use patent counsel of its choice that is reasonably acceptable to
BAYLOR for filing, prosecuting and maintaining all patent applications and
patents included in the Patent Rights and Subject Technology licensed hereunder,
except that BAYLOR may assume responsibility at its sole expense for pursuing
any protection which BELLICUM declines to prosecute pursuant to Paragraph 8.2 of
this Agreement.
8.2    Notification of Intent Not to Pursue. In the event that BELLICUM decides
not to pay for the costs associated with either: (i) the prosecution of patent
applications in the Patent Rights or (ii) maintenance of any United States or
foreign issued patent in the Patent Rights, BELLICUM shall provide BAYLOR
[...***...] days written notice thereof. BELLICUM’s right under this Agreement
to practice an invention


- 10 -



--------------------------------------------------------------------------------



validly claimed in an issued patent not pursued under this Section 8.2 shall
terminate [...***...] days after such notice in the jurisdiction of the patent
not pursued.
8.3    Obligation to Inform. BELLICUM agrees to keep BAYLOR reasonably informed,
at [...***...]’s expense, of prosecution and other actions pursuant to this
Section 8, including submitting to BAYLOR copies of all official actions and
responses thereto.
8.4    Obligation to Cooperate. BAYLOR agrees to reasonably cooperate with
BELLICUM to whatever extent is reasonably necessary to provide BELLICUM the full
benefit of the license granted herein.
8.5    Infringement Procedures. During the term of this Agreement, each Party
shall promptly inform the other of any suspected infringement of any claims in
the Patent Rights or the misuse, misappropriation, theft or breach of confidence
of other proprietary rights in the Subject Technology and/or Patent Rights by a
third party, and with respect to such activities as are suspected. Any action or
proceeding against such third party shall be instituted as follows:
(i)    BAYLOR and BELLICUM may agree to jointly institute an action for
infringement, misuse, misappropriation, theft or breach of confidence of the
proprietary rights against such third party. Such joint action shall be brought
in the names of both BAYLOR and BELLICUM. If BAYLOR or BELLICUM decide to
jointly prosecute an action or proceeding after it has been instituted by one
Party, the action shall be continued in the name or names they both agree is
expedient for efficient prosecution of such action. BELLICUM and BAYLOR shall
agree to the manner in which they shall exercise control over any joint action
or proceeding, providing however that if they cannot agree BAYLOR shall have the
right to unilaterally decide on control. In such joint action or proceeding, the
out-of-pocket costs shall be borne equally, and any recovery or settlement shall
be shared equally.
(ii)    If BELLICUM does not agree to participate in a joint action or
proceeding then BAYLOR shall have the right, but not the obligation, to
institute an action for infringement, misuse, misappropriation, theft or breach
of confidence of the proprietary rights against such third party. If BAYLOR
elects to institute action, it does so at its own cost. If BAYLOR fails to bring
such an action or proceeding within a period of three (3) months after receiving
notice or otherwise having knowledge of such infringement, then BELLICUM shall
have the right, but not the obligation, to prosecute the same at its own
expense. If BELLICUM elects to institute action and action is not jointly
instituted as described in Section 8.5(i), BELLICUM does so at its own cost and
BAYLOR agrees to be named in the action and reasonably cooperate with costs of
such actions by BAYLOR being paid by BELLICUM. Should either BAYLOR or BELLICUM
commence action under the provisions of this Paragraph 8.5 and thereafter elect
to abandon the same, it shall give timely notice to the other Party who may, if
it so desires, continue prosecution of such action or proceeding. All
recoveries, whether by


- 11 -




--------------------------------------------------------------------------------



judgment, award, decree or settlement, from infringement or misuse of Subject
Technology and/or Patent Rights shall be apportioned as follows: (a) the Party
bringing the action or proceeding shall first recover an amount equal the costs
and expenses incurred by such Party directly related to the prosecution of such
action or proceeding, (b) the Party cooperating in such action or proceeding
shall then recover costs and expenses incurred by such Party directly related to
its cooperation in the prosecution of such action or proceeding and (c) the
remainder will be divided proportionately between BAYLOR and BELLICUM according
to the fraction of the costs and expenses incurred by each Party.
8.6    Consent to Settle. Neither BAYLOR nor BELLICUM shall settle any action
covered by Paragraph 8.5 without first obtaining the consent of the other Party,
which consent will not be unreasonably withheld.
8.7    Liability for Losses. BAYLOR shall not be liable for any losses incurred
as the result of an action for infringement brought against BELLICUM as the
result of BELLICUM’s exercise of any right granted under this Agreement. The
decision to defend or not defend shall be in BELLICUM’s sole discretion.
9.    TERM AND EXPIRATION
Unless sooner terminated as otherwise provided in Section 10, the license to
employ Patent Rights and Subject Technology granted herein as part of Section 2
shall expire on a country-by-country basis, on the date of expiration of the
last of the Patent Rights to expire. After such expiration, BELLICUM shall have
a perpetual, paid-in-full (i.e., royalty free) license in such country,
10.    TERMINATION
10.1    Termination by Baylor: Breach. In the event of default or failure by
BELLICUM to perform any of the terms, covenants or provisions of this Agreement,
BELLICUM shall have ninety (90) days after the receipt by BELLICUM of written
notice of such default by BAYLOR to correct such default. If such default is not
corrected within the said ninety (90) day period, BAYLOR shall have the right,
at its option, to cancel and terminate this Agreement. The Parties may mutually
agree, in writing, to extend the cure period for a default if BELLICUM has
demonstrated good faith efforts to cure said default. However, BAYLOR is not
obligated to grant such an extension. The failure of BAYLOR to exercise such
right of termination shall not be deemed to be a waiver of any right BAYLOR
might have, nor shall such failure preclude BAYLOR from exercising or enforcing
said right upon any subsequent failure by BELLICUM.
10.2    Termination by Baylor: Insolvency. BAYLOR shall have the right, at its
option, to cancel and terminate this Agreement in the event that BELLICUM shall
(i) become involved in insolvency, dissolution, bankruptcy or receivership
proceedings affecting the operation of its business or (ii) make an assignment
of all or substantially all of its assets for the benefit of creditors, or in
the event that (iii) a receiver or trustee is appointed for BELLICUM and
BELLICUM shall, after the expiration of thirty (30) days following any of the
events enumerated above, have been unable to secure a dismissal, stay or other
suspension of such proceedings.


- 12 -


--------------------------------------------------------------------------------



10.3    Termination by Bellicum. BELLICUM, upon sixty (60) days prior written
notice to BAYLOR, may terminate this Agreement with or without cause.
10.4    Effects of Termination. In the event of termination of this Agreement,
all rights to the Subject Technology and Patent Rights shall revert to BAYLOR.
10.5    Termination: Sublicenses. Effective on the date of termination of this
Agreement for any reason prior to expiration, BELLICUM hereby assigns to BAYLOR,
and BAYLOR hereby accepts as a successor to BELLICUM, each authorized sublicense
agreement that is in effect on the date of termination. BELLICUM will notify, in
writing, each sublicensee of such assignment within ten (10) days after the date
of termination of this Agreement. BAYLOR will accept the assignment of each
sublicense agreement from BELLICUM when the sublicensee agrees in writing to be
bound directly to BAYLOR by provisions of the sublicensing agreement. BELLICUM
will include notification of this provision in this Section 10.5 in each
sublicense it grants under this Agreement.
10.6    No Refund. In the event this Agreement is terminated pursuant to this
Section 10, BAYLOR is under no obligation to refund any consideration made by
BELLICUM to BAYLOR, as set forth in Section 4, prior to the effective date of
such termination or expiration.
10.7    Survival of Termination. No termination of this Agreement shall
constitute a termination or a waiver of any rights of either Party against the
other Party accruing at or prior to the time of such termination. The
obligations of Sections 4, 5, 6, 10, 12, 13, 14, 15, and 16 shall survive
termination of this Agreement.
11.    ASSIGNMENT
BELLICUM may assign this Agreement to a third party without BAYLOR’s approval or
consent as part of:
(i)    sale or other transfer of BELLICUM’s entire business; or
(ii)    A sale or other transfer of that part of BELLICUM’s business to which
the license granted hereby relates;
BELLICUM shall give BAYLOR [...***...] days prior written notice of such
assignment, including the new contact information of assignee. In circumstances
other than (i) and (ii) of this Article 11, BELLICUM may assign this Agreement
to a third party with the prior written consent of BAYLOR, which consent will
not be unreasonably withheld, and BAYLOR will accept such assignment when the
assignee has agreed in writing to be


- 13 -




--------------------------------------------------------------------------------



bound by terms of this Agreement. Upon such assignment of this Agreement by such
assignee, the term “BELLICUM” as used herein (i) will include the name of the
assignee should BELLICUM assign a partial right and/or interest hereunder to the
assignee, or (ii) will be replaced by the name of the assignee should BELLICUM
assign its full right and interest hereunder to the assignee.
12.    GOVERNMENTAL COMPLIANCE
12.1    Compliance with Laws. BELLICUM shall, during the term of this Agreement
and for so long as it shall use the Subject Technology or Patent Rights or sell
Licensed Products, comply with and cause its sublicensees to comply with all
laws that may control the import, export, manufacture, use, sale, marketing,
distribution and other commercial exploitation of the Subject Technology, Patent
Rights, Licensed Products or any other activity undertaken pursuant to this
Agreement.
12.2    Export Control Regulations. The Subject Technology is subject to, and
BELLICUM agrees to use commercially reasonable efforts to comply with, U.S. law
including but not limited to U.S. export controls under the Export
Administration Regulations (15 C.F.R. Part 734 et seq.) and U.S. economic
sanctions and embargoes codified in 31 C.F.R. Chapter V. BELLICUM agrees that
BELLICUM bears sole responsibility for understanding and complying with current
U.S. trade controls laws and regulations as applicable to its activities subject
to this Agreement. Without limitation on the general agreement to comply set
forth in the first sentence of this Paragraph 12.2, BELLICUM agrees not to sell
any goods, services, or technologies subject to this Agreement, or to re-export
the same: (1) to any destination prohibited by U.S. law, including any
destination subject to U.S. economic embargo; (2) to any end-user prohibited by
U.S. law, including any person or entity listed on the U.S. government’s
Specially Designated Nationals list, Denied Parties List, Debarred Persons List,
Unverified List, or Entities List. Furthermore, any transfer of Patent Rights
from BAYLOR to BELLICUM under this Agreement may be subject to U.S. export
license authorization under U.S. law, and BAYLOR agrees to comply with
applicable laws for such transfer.
12.3    Requirement for U.S. Manufacture. BAYLOR represents and certifies that
research giving rise to the Patent Rights was partially funded by Federal funds,
and that such Federal funds were solely from the National Institutes of Health
(NIH). BELLICUM agrees that Licensed Products developed as a result of such
Federal funds and are leased or sold in the United States shall be manufactured
substantially in the United States, unless a written waiver is obtained from the
NIH. At the request of BELLICUM, BAYLOR agrees to the best of its abilities to
assist BELLICUM should BELLICUM seek such a waiver.


- 14 -


--------------------------------------------------------------------------------



13.    DISPUTE RESOLUTION
13.1    Amicable Resolution. The parties shall attempt to settle any controversy
between them amicably. To this end, a senior executive from each Party shall
consult and negotiate to reach a solution. The Parties agree that the period of
amicable resolution shall toll any otherwise applicable statute of limitations.
However, nothing in this clause shall preclude any Party from commencing
mediation if said negotiations do not result in a signed written settlement
agreement within [...***...] days after written notice that these amicable
resolution negotiations have commenced.
13.2    Mediation. If a controversy arises out of or relates to this agreement,
or the breach thereof, and if the controversy cannot be settled through amicable
resolution, the Parties agree to try in good faith to settle the controversy by
mediation before resorting to final and binding arbitration. The Party seeking
mediation shall propose five mediators, each of whom shall be a lawyer licensed
to practice by the state of Texas, having practiced actively in the field of
commercial law for at least 15 years, to the other Party who shall select the
mediator from the list. The Parties shall split the cost of the mediator
equally. The Parties agree that the period of mediation shall toll any otherwise
applicable statute of limitations. However, nothing in this clause shall
preclude any Party from commencing arbitration if said negotiations do not
result in a signed written settlement agreement within [...***...] days after
written notice that amicable resolution negotiations have commenced.
13.3    Arbitration. Any dispute, controversy, or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
including claims for tortious interference or other tortious or statutory claims
arising before, during or after termination, providing only that such claim
touches upon matters covered by this Agreement shall be finally settled by
arbitration administered by the American Arbitration Association pursuant to the
Commercial Arbitration Rules in force at the time of the commencement of the
arbitration, except as modified by the specific provisions of this Agreement. It
is the specific intent of the Parties that this arbitration provision is
intended to be the broadest form allowed by law.
13.4    Parties to Arbitration. This agreement to arbitrate is intended to be
binding upon the signatories hereto, their principals, successors, assigns,
subsidiaries and affiliates. This agreement to arbitrate is also intended to
include any disputes, controversy or claims against any Party’s employees,
agents, representatives, or outside legal counsel arising out of or relating to
matters covered by this Agreement or any agreement in which this Agreement is
incorporated.
13.5    Consolidation Permitted. The Parties expressly agree that any court with
jurisdiction may order the consolidation of any arbitrable controversy under
this Agreement with any related arbitrable controversy not arising under this
Agreement, as the court may deem necessary in the interests of justice or
efficiency or on such other grounds as the court may deem appropriate.
13.6    Entry of Judgment. The Parties agree that a final judgment on the
arbitration award may be entered by any court having jurisdiction thereof.


- 15 -




--------------------------------------------------------------------------------



13.7    Appointing Arbitrators. The American Arbitration Association shall
appoint the arbitrator(s) from its Large, Complex Claims Panel. If such
appointment cannot be made from the Large, Complex Claims Panel, then from its
Commercial Panel. The Parties hereby agree to and acquiesce in any appointment
of an arbitrator or arbitrators that may be made by such appointing authority.
13.8    Qualifications of the Arbitrator(s). The arbitrator(s) must be a lawyer,
having practiced actively in the field of commercial law for at least 15 years.
13.9    Governing Substantive Law. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive laws of the State of
Texas (excluding conflicts of law principles) as though acting as a court of the
State of Texas.
13.10    Governing Arbitration Law. The law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including any resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act.
13.11    Governing Convention. The Parties elect to have the New York Convention
on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958
(instead of the Inter-American New York Convention on International Commercial
Arbitration of August 15, 1990) govern any and all disputes that may be the
subject of arbitration pursuant to this Agreement.
13.12    Preliminary Issues of Law. The arbitrator(s) shall hear and determine
any preliminary issue of law asserted by a Party to be dispositive of any claim,
in whole or part, in the manner of a court hearing a motion to dismiss for
failure to state a claim or for summary judgment, pursuant to such terms and
procedures as the arbitrator(s) deems appropriate.
13.13    Confidentiality. The Parties and the arbitrator(s) shall treat all
aspects of the arbitration proceedings, including without limitation discovery,
testimony and other evidence, briefs and the award, as strictly confidential.
Further, except as may be required by law, neither Party nor the arbitrator(s)
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both Parties.
13.14    Place of Arbitration. The seat of arbitration shall be Houston, Texas,
USA.
13.15    Language. The arbitration shall be conducted in the English language.
All submissions shall be made in English or with an English translation.
Witnesses may provide testimony in a language other than English, provided that
a simultaneous English translation is provided. Each Party shall bear its own
translation costs.


- 16 -

--------------------------------------------------------------------------------



13.16    Punitive Damages Prohibited. The Parties hereby waive any claim to any
damages in the nature of punitive, exemplary, or statutory damages in excess of
compensatory damages, or any form of damages in excess of compensatory damages,
and the arbitrator(s) is/are specially divested of any power to award any
damages in the nature of punitive, exemplary, or statutory damages in excess of
compensatory damages, or any form of damages in excess of compensatory damages.
13.17    Costs. The Party prevailing on substantially all of its claims shall be
entitled to recover its costs, including attorneys’ fees, for the arbitration
proceedings, as well as for any ancillary proceeding, including a proceeding to
compel or enjoin arbitration, to request interim measures or to confirm or set
aside an award.
13.18    Survival. The provisions of this Section 13 shall survive expiration or
termination of this Agreement.
14.    ADDRESSES
14.1    Baylor Payment Address. All certificates of common stock shall be sent
to the address below, and shall reference the applicable OTA numbers listed on
the front page of the Agreement.
BAYLOR Tax ID #: 74-1613878
Baylor College of Medicine
Licensing Group
P.O. Box 203710
Houston, TX 77216-3710
Telephone No. 713-798-6821
Facsimile No. 713-798-1252
E-Mail blg@bcm.tmc.edu
14.2    Bellicum Payment Address. For questions about payments, BAYLOR can
contact BELLICUM at the address below:
Tom Farrell CEO
Bellicum Pharmaceuticals, Inc.
6400 Fannin Street, Suite 2300
Houston, TX 77030
(713) 341-6472 direct
(713) 335-1446 fax
(512) 507-0003 mobile
tfarrell@bellicum.com
14.3    Address for Notices. All notices, reports or other communication
pursuant to this Agreement shall be sent to such Party via (i) United States
Postal Service postage prepaid, (ii) overnight courier, or (iii) facsimile
transmission, addressed


- 17 -

--------------------------------------------------------------------------------



to it at its address set forth below or as it shall designate by written notice
given to the other Party. Notice shall be sufficiently made, or given and
received (a) on the date of mailing or (b) when a facsimile printer reflects
transmission.
In the case of BAYLOR:
Patrick Turley
Associate General Counsel
Baylor College of Medicine
One Baylor Plaza, BCM210-600D
Houston, TX 77030
Telephone No. 713-798-6821
Facsimile No. 713-798-1252
E-Mail blg©bcm.tmc.edu
In the case of BELLICUM:
Tom Farrell CEO
Bellicum Pharmaceuticals, Inc.
6400 Fannin Street, Suite 2300
Houston, TX 77030
(713) 341-6472 direct
(713) 335-1446 fax
(512) 507-0003 mobile
tfarrell©bellicum.com
14.4    Baylor Reference Number. Each such report, notice or other communication
shall include the applicable Baylor reference numbers listed on the front page
of the Agreement.
15.    REPRESENTATIONS, INDEMNITY & INSURANCE
15.1    BELLICUM Representations. BELLICUM hereby represents and certifies that:
(i)    it is a corporation duly organized and in good standing under the laws of
the State of Delaware;
(ii)    it is qualified to do business and in good standing in the State of
Texas and elsewhere as the nature of its business and properties so require;
(iii)    the execution, delivery and performance of this Agreement by BELLICUM
and the consideration provided for herein has been duly authorized by corporate
action; and
(iv)    it has the full power and authority to enter into and carry out its
obligations under this Agreement.


- 18 -

--------------------------------------------------------------------------------



BELLICUM agrees to indemnify and hold BAYLOR and its officers, trustees,
faculty, employees, agents and representatives, harmless from any liabilities,
costs and expenses (including attorneys’ fees and expenses), obligations or
causes of action arising out of or related to any breach of the representations
and certifications made by BELLICUM in this Section 15.1.
15.2    BAYLOR Representations. BAYLOR represents and certifies that:
(i)    it is qualified to do business and is in good standing in the State of
Texas and elsewhere as the nature of its business and properties so require;
(ii)    the execution, delivery and performance of this Agreement by BAYLOR and
the consideration provided for herein has been duly authorized;
(iii)    it has the full power and authority to enter into and carry out its
obligations under this Agreement; and
(iv)    it controls the entire right, title and interest in the Patent Rights
and the Subject Technology BAYLOR owns and is fully authorized to make the grant
in Section 2.1 of the Agreement.
15.3    GENERAL INDEMNITY.
(I)    EACH PARTY SHALL NOTIFY THE OTHER OF ANY CLAIM, LAWSUIT OR OTHER
PROCEEDING RELATED TO THE SUBJECT TECHNOLOGY AND PATENT RIGHTS. BELLICUM AGREES
THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS BAYLOR, ITS FACULTY MEMBERS,
SCIENTISTS, RESEARCHERS, EMPLOYEES, OFFICERS, TRUSTEES AND AGENTS AND EACH OF
THEM (THE “INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF
ACTION, LAWSUITS OR OTHER PROCEEDINGS (THE “BAYLOR CLAIMS”) FILED OR OTHERWISE
INSTITUTED AGAINST ANY OF THE INDEMNIFIED PARTIES ARISING OUT OF THE DESIGN,
PROCESS, MANUFACTURE OR USE BY BELLICUM OF THE SUBJECT TECHNOLOGY, PATENT
RIGHTS, OR LICENSED PRODUCTS; PROVIDED, HOWEVER, THAT SUCH INDEMNITY SHALL NOT
APPLY TO ANY CLAIMS ARISING FROM THE NEGLIGENCE OR INTENTIONAL MISCONDUCT OF ANY
INDEMNIFIED PARTY. BELLICUM WILL ALSO ASSUME RESPONSIBILITY FOR ALL COSTS AND
EXPENSES RELATED TO SUCH CLAIMS FOR WHICH IT IS OBLIGATED TO INDEMNIFY THE
INDEMNIFIED PARTIES PURSUANT TO THIS PARAGRAPH 15.3, INCLUDING, BUT NOT LIMITED
TO, THE PAYMENT OF ALL REASONABLE ATTORNEYS’ FEES AND COSTS OF LITIGATION OR
OTHER DEFENSE.
(II)    BELLICUM FURTHER AGREES NOT TO SETTLE ANY CLAIM AGAINST A BAYLOR
INDEMNITEE WITHOUT THE INDEMNITEE’S WRITTEN CONSENT WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD. BELLICUM FURTHER AGREES TO KEEP BAYLOR INDEMNITEES FULLY
APPRISED OF THE BAYLOR CLAIMS.


- 19 -


--------------------------------------------------------------------------------



15.4    Insurance.
(i)    BELLICUM shall, for so long as BELLICUM manufactures, uses or sells any
Licensed Product(s) for research applications, maintain in full force and effect
policies of (a) general liability insurance with limits of not less than
[...***...] dollars ($[...***...]) per occurrence with an annual aggregate of
[...***...] dollars ($[...***...]) and (b) products liability insurance, with
limits of not less than [...***...] dollars ($[...***...]) per occurrence with
an annual aggregate of [...***...] dollars ($[...***...]).
(ii)    BELLICUM shall provide to BAYLOR copies of certificates of insurance or
copies of the policies of insurance within [...***...] days after BELLICUM
receives a request from BAYLOR for such copies. It is the intention of the
Parties hereto that BELLICUM shall, throughout the term of this Agreement,
continuously and without interruption, maintain in force the required insurance
coverages set forth in this Paragraph 15.4.
(iii)    BAYLOR reserves the right to request additional policies of insurance
where appropriate and reasonable in light of BELLICUM’s business operations and
availability of coverage.
15.5    DISCLAIMER OF WARRANTY. BAYLOR MAKES NO WARRANTIES OR REPRESENTATIONS
OTHER THAN THOSE MADE ABOVE, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF FITNESS OR MERCHANTABILITY, REGARDING OR WITH RESPECT TO THE
SUBJECT TECHNOLOGY, PATENT RIGHTS OR LICENSED PRODUCTS AND BAYLOR MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, OF THE PATENTABILITY OF THE
SUBJECT TECHNOLOGY, PATENT RIGHTS OR LICENSED PRODUCTS OR OF THE ENFORCEABILITY
OF ANY PATENTS ISSUING THEREUPON, IF ANY, OR THAT THE SUBJECT TECHNOLOGY, PATENT
RIGHTS OR LICENSED PRODUCTS ARE OR SHALL BE FREE FROM INFRINGEMENT OF ANY PATENT
OR OTHER RIGHTS OF THIRD PARTIES. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS CONFERRING BY IMPLICATION, ESTOPPEL OR OTHERWISE ANY LICENSE OR RIGHTS UNDER
ANY PATENTS OF BAYLOR OTHER THAN THE PATENT RIGHTS, REGARDLESS OF WHETHER SUCH
PATENTS ARE DOMINANT OR SUBORDINATE TO THE PATENT RIGHTS.
16    ADDITIONAL PROVISIONS
16.1    Use of BAYLOR Name. BAYLOR agrees that BELLICUM may publicly disclose
the existence of this Agreement, the name “Baylor College of Medicine” and the
names of scientists and researchers at BAYLOR associated with the Patent Rights
and Technology Rights. BELLICUM will not disclose it has an affiliation with
BAYLOR that does not exist at the time the name “Baylor College of Medicine” is
publicly disclosed.


- 20 -




--------------------------------------------------------------------------------



16.2    Confidentiality.
(i)    Confidential Information will be marked “CONFIDENTIAL.” The recipient of
Confidential Information (“Recipient”) agrees to retain in confidence and to
prevent the disclosure of the Confidential Information from the discloser
(“Discloser”) to any third party without the prior written consent of the
Discloser; provided, however, the Recipient may disclose Confidential
Information to its officers, directors, employees, partners, investors,
shareholders, lawyers, accountants, and consultants (collectively, the
“Representatives”) on a need-to-know basis only for the purpose of assisting the
Recipient in evaluating the Confidential Information or in the discharge of its
obligations under this Agreement. The Recipient will use the same degree of care
with respect to the Confidential Information as it would with its own
proprietary and confidential information, and in no event use less than a
reasonable degree of care. The Recipient will use reasonable efforts to notify
its Representatives about the Recipient’s duties under this Agreement and to
promote Representatives’ maintenance of the confidentiality of the Confidential
Information as if the Representatives were themselves parties to this Agreement.
BELLICUM may disclose Confidential Information to potential licensees,
purchasers, investors, joint venturers and the like so long as BELLICUM uses
commercially reasonable efforts to make such disclosures subject to a
confidentiality agreement. The Recipient agrees to retain in confidence and to
prevent the disclosure of any document prepared by or for the Recipient that
includes Discloser’s Confidential Information, including without limitation any
document that analyzes or summarizes Discloser’s Confidential Information, to
any third party without the prior written consent of the Discloser.
(ii)    This Agreement imposes no obligations upon the Recipient with respect to
any Confidential Information which (a) was in the Recipient’s possession before
receipt of such information from the Discloser, as evidenced by competent
written proof; (b) is or becomes a matter of public knowledge through no fault
or violation of this Agreement by the Recipient or its Representatives; (c) is
rightfully received by the Recipient from a third party who, to the Recipient’s
knowledge, is not under a duty of confidentiality; (d) is approved in writing
for release by the Discloser prior to such release; (e) is independently
developed by the Recipient as evidenced by Recipient’s written records without
any use of or reference to Confidential Information of the Discloser; or (f) is
disclosed in an intangible medium (e.g., visual, oral) and not confirmed in a
writing to the Recipient within thirty (30) days after its initial disclosure by
the Discloser. Notwithstanding any other provision of this Agreement, the
Recipient may disclose Confidential Information which is required to be
disclosed by law, rule, regulation, administrative, or legal process (“Compelled
Request”); provided, however, the Recipient will give prompt written notice of
any Compelled Request for such information to the Discloser and agrees to
cooperate with the Discloser, at the Discloser’s expense, to challenge the
request or limit the scope of disclosure of such information, as the Discloser
may request and deem appropriate.
(iii)     Each Party agrees to notify the other Party in writing of any misuse
or misappropriation of the other Party’s Confidential Information that may come
to its attention. The Parties hereby acknowledge and agree that in the event of
any breach of this Section 16.2, including, without limitation, the actual or
threatened disclosure or unauthorized use of Confidential Information without
the prior express written consent of the Discloser, the Discloser would suffer
an irreparable injury such that no remedy at law would adequately protect or
appropriately compensate the disclosing party for such injury. Accordingly, the
Parties agree that the Discloser will have the right to enforce this Agreement
and any of its provisions by injunction, specific performance or other equitable
relief, without bond or further showing and without prejudice to any other
rights and remedies that the Discloser may have for a breach of this Section
16.2.
16.3    No Additional Rights. BELLICUM acknowledges that, other than the
specific rights granted hereunder, it is not entitled to any rights to any
current or future technology, research or developments made at or owned by
BAYLOR.
16.4    BAYLOR’s Disclaimers. Neither BAYLOR, nor any of its faculty members,
scientists, researchers, employees, officers, trustees or agents assume any
responsibility for the manufacture, product specifications, sale or use of the
Subject Technology or the Licensed Products which are manufactured by or sold by
BELLICUM.
16.5    Independent Contractors. The Parties hereby acknowledge and agree that
each is an independent contractor and that neither Party shall be considered to
be the agent, representative, master or servant of the other Party for any
purpose whatsoever, and that neither Party has any authority to enter into a
contract, to assume any obligation or to give warranties or representations on
behalf of the other Party. Nothing in this relationship shall be construed to
create a relationship of joint venture, partnership, fiduciary or other similar
relationship between the Parties.
- 21 -

--------------------------------------------------------------------------------



16.6    Non-Waiver. The Parties covenant and agree that if a Party fails or
neglects for any reason to take advantage of any of the terms provided for the
termination of this Agreement or if a Party, having the right to declare this
Agreement terminated, shall fail to do so, any such failure or neglect by such
Party shall not be a waiver or be deemed or be construed to be a waiver of any
cause for the termination of this Agreement subsequently arising, or as a waiver
of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.
16.7    Reformation. The Parties hereby agree that neither Party intends to
violate any public policy, statutory or common law, rule, regulation, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries, and that if any word, sentence, paragraph
or clause or combination thereof of this Agreement is found, by a court or
executive body with judicial powers having jurisdiction over this Agreement or
any of the Parties hereto, in a final, unappealable order to be in violation of
any such provision in any country or


- 22 -

--------------------------------------------------------------------------------



community or association of countries, such words, sentences, paragraphs or
clauses or combination shall be inoperative in such country or community or
association of countries, and the remainder of this Agreement shall remain
binding upon the Parties hereto.
16.8    Force Majeure. No liability hereunder shall result to a Party by reason
of delay in performance caused by force majeure, that is circumstances beyond
the reasonable control of the Party, including, without limitation, acts of God,
fire, flood, war, terrorism, civil unrest, labor unrest, or shortage of or
inability to obtain material or equipment.
16.9    Informed Review. Each Party acknowledges that it and its counsel have
received and reviewed this Agreement and that normal rules of construction, to
the effect that ambiguities are to be resolved against the drafting Party, shall
not apply to this Agreement or to any amendments, modifications, exhibits or
attachments to this Agreement.
16.10    Section Headings. The section headings used in this Agreement are
intended for purposes of reference and convenience only, and shall not enter
into any interpretation of this Agreement.
16.11    Entire Agreement. The terms and conditions herein constitute the entire
agreement between the Parties and shall supersede all previous agreements,
either oral or written, between the Parties hereto with respect to the subject
matter hereof. No agreement of understanding bearing on this Agreement shall be
binding upon either Party hereto unless it shall be in writing and signed by the
duly authorized officer or representative of each of the Parties and shall
expressly refer to this Agreement.
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.
BELLICUM PHARMACEUTICALS, INC.
BAYLOR COLLEGE OF MEDICINE
Name:
/s/ Thomas J. Farrell
Name:
/s/ Illegible
Thomas J. Farrell


Title:
Chief Executive Officer
Title:Sr. VP and Dean of Research
Date:
June 27, 2010
Date:June 22, 2010
APPROVED AS TO FORM
Office of the General Counsel
Baylor College of Medicine
By: /s/ 6/17/10





- 23 -


--------------------------------------------------------------------------------



Appendix A
Royalty Report
BLG #:
Licensee:
Reporting Period:
Prepared By
Date:
Approved By
Date:





Please prepare a separate report for each product line. Then combine all product
lines into a summary report.
Product Line Code (SKU):

CountryUnits
SoldExchange RateTotal
Billings (USD)Gross
Sales (USD)Less Deductions* (USD)Net
Sales
(USD)Royalty
RateRoyalty AmountUSACanadaEurope:JapanOther:Total$Third Party Royalty Payments
(USD)$Net Royalty Payable (USD)$Sublicensing Revenue (USD)$Other Payments-
Milestones, Minimum Royalties, Maintenance Fees (USD)$Total Payment Due (USD)$



*    Deduction Description:
- 24 -

